Case 1:19-cv-02899-LTS-.]LC Document 6 Filed 04/25/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NICOLAS LOPEZ ROSADO, on behalf of

himself, and others similarly situated, Case No.: 19 cv 2899
Plaintiff, NOTICE OF
-against- VOLUNTARY
DISMISSAL

MANHATTAN LUXURY AUTOMOBILES, INC.,

dba LEXUS OF MANHATTAN, or any other business
entily doing business as “LEXUS OF MANHATTAN”,
located at 627 Eleventh Avenue, NeW York, NY 10036;
ERNIE’S AUTO DETAILING, INC., ERNESTO DECENA
and CARMINE PENELLA, individually,

De_fendants.

 

Pursuant to Rule 4l(a)(l)(A)(i) of the Federal Rules of Civil Procedure, the
Plaintiff, Nicolas Lopez Rosado, and his counsel, Cilenti & Cooper, PLLC, hereby give
notice that the above-captioned action is voluntarily dismissed against the Defendants,
Manhattan Luxury Autornobiles, Inc., dba Lexus of Manhattan; Ernie’s Auto Detailing,
Inc., Ernesto Decena and Carrnine Penella.

Dated: NeW York, NeW York
April 25, 2019
Respectfully submitted,
CILENTI & COOPER, PLLC
Attorneys for Plaintiff

708 Third Avenue - 6th Floor
New York, New York 10017

T. (212) 209-3933
;Q_./

By:
Peter H. Cooper (PHC4714)

 

So Ordered:

 

